               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA              :   Crim. No. 1:18-118
                                      :
                                      :
                   v.                 :
                                      :
                                      :
DEANGELO LETTERLOUGH                  :   Judge Sylvia H. Rambo

                                ORDER

      For the reasons set forth in the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendant DeAngelo Letterlough’s motion for

reconsideration is denied.



                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge

Dated: June 27, 2019
